Citation Nr: 1535295	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  09-45 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active military service from July 1950 to July 1953.  He died in November 2003.  He died in November 2003.  The appellant is his surviving spouse. 

This case comes to the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) that reopened but denied the appellant's claim of service connection for the cause of the Veteran's death.  This matter was subsequently transferred to the RO in New Orleans, Louisiana.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in February 2012.  A copy of the hearing transcript has been obtained and associated with the record.

This matter was previously by the Board for further development in April 2012, at which time the claim was reopened.  The reopened claim was remanded for further development.  The Board is now satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.




FINDINGS OF FACT

1. At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD) at a 100 percent rating; tinnitus at a 10 percent disability rating; and bilateral hearing loss at a noncompensable rating.

2. The Veteran died in November 2003; the immediate cause of death listed on the death certificate was arteriosclerotic cardiovascular disease.

3. The medical evidence is in equipoise on the question of whether the Veteran's PTSD contributed materially or substantially to his death from arteriosclerotic cardiovascular disease.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.22, 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for the cause of the Veteran's death herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

II. The Merits of the Claim

The appellant is the surviving spouse of the Veteran and is seeking service connection for the cause of his death.  She contends that the Veteran's service-connected PTSD symptomatology contributed to the worsening of his other medical conditions which ultimately led to his death.  The appellant testified at the February 2012 Board hearing that the Veteran was diagnosed with diabetes mellitus, type II, and hypertension.  She stated prior to September 11, 2001, the appellant and her children were able to support the Veteran with his diet and medication regime.  However, the appellant stated that following September 11, 2001, the Veteran became a different person and she and her children could no longer manage his disability.  She further stated that he began to fail taking his medication properly.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A determination of service connection requires a finding of the existence of a current disability and a relationship between that disability and injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 2 Vet. App. 247, 253 (1999). 

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  Id. 

The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to the death certificate, the Veteran died in November 2003, of arteriosclerotic cardiovascular disease.  Diabetes mellitus was listed as a significant factor which contributed to death.

Prior to the Veteran's death, he was service connected for PTSD and major depressive disorder secondary to PTSD (also claimed as tearing, panic reaction, anger management, claustrophobia, stuttering and fear of coming disasters), assigned a 100 percent disability rating, effective February 21, 2003; tinnitus, assigned a 10 percent disability rating, effective February 21, 2003; and bilateral hearing loss, assigned a noncompensable disability rating, effective February 21, 2003.  

According to the probative post-service treatment records, a May 1998 angiogram revealed fairly severe bilateral superficial femoral artery disease and proximal popliteal artery disease.  In addition, the records confirm the Veteran was diagnosed with, and treated for, diabetes.  A March 2003 letter from Dr. R. Rees-Jones, a private physician, stated the Veteran's significant medical problems were related to his diabetes.  Specifically, the Veteran had kidney disease due to his diabetes, and high blood pressure which was managed by medications.  

The Board acknowledges that the evidence of record contains medical nexus opinion regarding the cause of the Veteran's death. 

In a May 2007 letter from Dr. S. E. Woods, a private physician, he stated the Veteran's PTSD caused him to become "more and more depressed and withdrawn, and developed a dependency on alcohol to some degree.  He also developed hypertension with headaches, diabetes mellitus, and renal insufficiency with anemia.  He subsequently became very depressed."  Dr. Woods opined "many of [the Veteran's] problems were related to the stress of his military duties."

A June 2007 letter from Dr. J. Sarpy, Jr., a private physician, stated the Veteran had "ongoing medical problems, of such a serious nature, it certainly follows that these stressful experiences played a large part in his medical history... The fact that [the Veteran] did not contact the Veterans Administration until February 21, 2003, even with a medical history of many, many serious problems, clearly indicates that he suffered mental as well as physical stress."

In September 2008, Dr. S. E. Woods, stated in another letter that the diagnosed diabetes mellitus appeared to be under poor control.  Dr. Woods stated:

The PTSD apparently had a profound effect on his diabetes mellitus.  He had difficulty following a diet because of severe anxiety, which in turn caused him to have coronary atherosclerosis.  This aggravated his blood pressure resulting in hypertension.  Because of hypertension, he developed an enlarged heart and because of poorly controlled diabetes, he developed renal insufficiency.  It appeared that the primary aggravating cause of his illness was the [PTSD].

According to an October 2008 letter from Dr. K. Carter, a private physician, upon review of the Veteran's treatment records, the Veteran was exhibiting signs of severe anxiety, isolation, depression, insomnia, short term memory loss, and claustrophobia in September 2003.  He was diagnosed with several chronic medical conditions along with his PTSD, such as diabetes mellitus, type II; hypertension; anemia; renal insufficiency, and probably cardiomyopathy evident from his enlarged heart.  Dr. Carter determined the Veteran's medical problems appeared to worsen.  Specifically, the Veteran's "renal function had greatly diminished which would be a direct result of uncontrolled diabetes and hypertension.  His diabetes and hypertensive heart disease were possibly result of his medical noncompliance.  There were several recordings of [the Veteran] missing appointments with some of his physicians."  It was noted the Veteran refused his medications and became so withdrawn that his medical conditions spiraled out of control. 

Dr. Carter opined:

One can definitely argue that his mental illness of PTSD contributed greatly to his medical noncompliance and ultimately his death.  Several studies have shown that there is a link specifically between PTSD and significantly increased mortality rate.  This link has been observed in several studies involving veterans - one study found that the postwar mortality for all-cause, cardiovascular, cancer, and for external causes was about twice as high among veterans suffering with PTSD. 

His therapy records in 2003 indicate an erratic pattern of improvement then regression of his depression and PTSD.  It was even recorded that he stated "he had lost the will to live."  It is my medical opinion that [the Veteran] suffered great depression as a result of [PTSD] resulting from his experiences in war and this condition did play a role in worsening of his other medical conditions which ultimately led to his death.

Finally, the appellant has submitted medical articles indicating that research suggests that PTSD may be associated with the later medical morbidity and premature mortality and that traumatic stress and PTSD have been link to conditions such as cardiovascular disease, diabetes, gastrointestinal disease, fibromyalgia, chronic fatigue syndrome, and musculoskeletal disorders, among others.

The Board notes, however, upon completion of the April 2012 remand, a VA opinion was obtained which offered a negative nexus opinion that the Veteran's death was less likely than not proximately due to or the result of the Veteran's service-connected disability.  The VA examiner stated there was no evidence in the Veteran's claims file that the cardiovascular disease was a known diagnosis or symptomatic prior to his death.  The VA examiner explained:

The etiology of the factors that caused the Veteran's death from atherosclerotic cardiovascular disease included the well-known major risk factors of diabetes mellitus, hypercholesterolemia, and hypertension, as well as risk factors of male gender, and older age of 70.  Although there are reports of all-cause increased mortality rates in individuals with PTSD, including cardiovascular disease, there is no generally accepted medical consensus that PTSD causes cardiovascular disease, as opposed to the other above mentioned well known and generally medically accepted atherosclerotic cardiovascular risk factors.  

In addition, the VA examiner determined there was no evidence that the Veteran's atherosclerotic cardiovascular disease risk factor of diabetes mellitus, hypercholesterolemia, or hypertension were significantly aggravated by noncompliance taking medications, keeping medical visits, or following a diet.  The VA examiner explained that the Veteran's treating physician does not mention any noncompliance with diet, medications, or missing medical follow-up appointments.  The VA examiner noted that the private physicians who provided positive nexus opinions were not his treating physicians and were not as familiar with the Veteran as his primary care physician "who was apparently not concerned about these issues.  Medical records show only two missed medical visits among many other kept visits. 

Furthermore, the VA examiner stated the Veteran's blood pressure and weight remained stable from February 2001 to May 2003 and his glucose levels improved from 2000 to 2003.  In addition, the high cholesterol in 2002 was caused by the need to stop statins sue to rhabdomyolysis; not due to non-compliance with diet or medications.  Therefore, the evidence does not demonstrate sudden deterioration in diabetic control, weight, or blood pressure control after September 11, 2001, as argued by the appellant.  Instead, the VA examiner opined "the medical records show a slow gradual deterioration in renal function with resulting poor blood pressure control and hypertensive cardiomegaly due to the progressive renal insufficiency, which is consistent with the natural course of renal disease due to diabetes mellitus." 

In considering the statements and opinions detailed above, the Board finds that the evidence is in equipoise on the question of whether the Veteran's PTSD contributed materially or substantially to his death from arteriosclerotic cardiovascular disease.  Resolving any doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens  v. Brown, 7 Vet. App. 429, 433   (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

After weighing the probative value of the above opinions, the Board finds that the approximate probative value of positive and negative evidence to be in equipoise as to the question of whether the Veteran's PTSD contributed to the aggravation of the Veteran's other medical conditions, including diabetes, and ultimately aided or lent assistance to the Veteran's death.  Despite the VA examiner's negative nexus opinion, the Board notes the appellant has provided several positive nexus opinions.  The Board found Dr. Carter's opinion particularly probative as he stated his conclusion was based upon review of the medical evidence of record and as he provided adequate rationale.  The Board also notes that the appellant provided medical articles relating the possibility that PTSD can cause or aggravate a heart condition. 

Given the equipoise of evidence on this issue, the Board finds that the appellant's claim for service connection for the cause of the Veteran's death should be granted on this record.  See 38 C.F.R. § 3.312.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


